DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.               The present application is being examined under the pre-AIA  first to invent provisions. 
2.               Claims 1-40 are subject under examination.

 Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
 
4.       The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


5.   Claims 1, 2, 4, 5, 10, 11, 13-22, 23, 26, 27, 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez (US 2004/0233855)  and Romanowich (US 20030210340) in view of Paradiso (US 2006/0046664 A1).

Regarding claim 1, Gutierrez teaches a method, comprising:
prior to establishing a communication channel between an input capture device and a smart communication appliance for transferring environment data, sending a first communication ((see para 0075 “ the network joining procedure applied to NDs14 not connected and wanting to join the network 23.. Any ND 14 within the range of this particular ND 14 will acknowledge its presence by identifying itself and reporting its capabilities…The ND 14 sends a request to be connected to the network23 by sending a message to the NC24”) [ it implies communication or channel has not established yet, but want to join to establish communication, so in order to establish communication ND informs its presence and reports its capabilities, where ND is interpreted to be input capture device, NC is interpreted to be smart communication appliance]; via a wireless mesh communication network (see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” & Par. 0161 ),
 wherein the first communication is configured to inform the smart communication appliance of a presence of the input capture device on the wireless mesh communication network, (see para 0096 “The NDs 14 may advertise (e.g., by periodically broadcasting for a period of time) their presence”; see para 0075 “The network joining procedure applies to NDs 14 not connected (e.g., as shown in FIGS. 4A-4C) and wanting to join the network 23. Any ND 14 within the range of this particular ND 14 will acknowledge its presence by identifying itself and reporting its capabilities…The ND 14 sends a request to be connected to the network23 by sending a message to the NC24”)[ it implies communication or channel has not established yet, but want to join to establish communication, so in order to establish communication ND informs its presence and reports its capabilities, where ND is interpreted to be input capture device, NC is interpreted to be smart communication appliance ]
wherein the first communication is configured to be sent for delivery to the smart communication appliance through one or more other input capture devices operating on the wireless mesh communication network (see para 0073 “any new NDs 14 will try to connect to the network 23 either by talking directly with the NC 24 or by using only connected NDs 14 as intermediaries”; see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages”); 
wherein the one or more other input capture devices are configured to capture one or more of: sensor data (See para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND)”)
see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” )[ intermediate NDs 14 are interpreted to be one or more other input capture devices different from both particular ND 14 (interpreted to be input capture device and NC 24 interpreted to be smart communication appliance].
Gutierrez teaches capturing of sensor data, however Gutierrez doesn’t teach sensor data to be a first image or first video; receiving a second communication via the wireless mesh communication network, wherein the second communication is configured to initiate retrieval of environment data from the input capture device; and wherein the second communication is delivered by the smart communication appliance via the second input capture device; accessing the environment data based at least on the second communication, wherein the environment data includes a second image or video.
Romanowich teaches sensor data to be a first image or first video (see para 0086 “Access points 1710 and 1720 are integrated in cameras 900”; see para 0037 “Camera includes an image sensor 445”; see para 0035 “Image sensor 145 may be selected from a variety of conventional video”) 
 receiving a second communication via the wireless mesh communication network, wherein the second communication is configured to initiate retrieval of environment data from the input capture device (para 0092 “ a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 (which is part of 1720 interpreted to be the input capture device) which is located in fixture 1565 in ad- hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”).[ calling up to receive videos is interpreted as second communication configured to initiate retrieval of environment data] and wherein the second communication is delivered by the smart communication appliance via the second input capture device (para 0092 “ a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 (which is part of 1720 interpreted to be first input capture device) which is located in fixture 1565 in ad- hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”)[ ad hoc mode is mode of operation also known a peer-to-peer wireless network ]
accessing the environment data based at least on the second communication, wherein the environment data includes a second image or video. (see para 0092 a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”)[ video image captured by the camera when user called up the camera is interpreted as accessing  video which is the environment data]; and
          Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the  accessing environment data based at least on the second communication, wherein the environment data in the system of Gutierrez. The motivation is to display the surveillance video (See Romanowich: para 0082).
 wherein the third communication is configured to cause the one or more other input capture devices to combine the first image or video and the second image or video into combined image or video to be sent for delivery to the smart communication appliance through the one or more other input capture devices, wherein the combined image or video corresponds to an effective range that is a distance additive of respective ranges of the input capture device and the one or more other input capture devices. 
Paradiso teaches sending a third communication via the wireless mesh network (see para 0065 “relaying that stored data to a base station, possibly via other sensing nodes”), wherein the third communication includes the second image or video, wherein the third communication is configured to cause the one or more other input capture devices to combine the first image or video and the second image or video into combined image or video to be sent for delivery to the smart communication appliance through the one or more other input capture devices (see para 0065 “Each node in the network is capable of storing sensor data from its own sensors and from other sensing nodes when they are nearby, and relaying that stored data to a base station, possibly via other sensing nodes, so that the monitoring station 230 ultimately receives the combined sensing data from all of the nodes in the network”; see para 0184 “different kinds of sensors (e.g. a camera)”)[ since each node can store sensor data from its own sensors and other sensing nodes, and relay the stored data so that monitoring station receives the combined sensing data, it implies  sensor data of own sensor and other sensing nodes being combined and sent to the monitoring device (interpreted to be the smart communication appliance). Para 0184 depicts sensor can be a camera, and it is known in the art that sensor data of the camera sensor is an image, therefore, the stored and combined sensor data in para 0065 is interpreted to be an image data],   wherein the combined image or video corresponds to an effective range that is a distance additive of respective ranges of the input capture device and the one or more other input capture devices (see para 0065 “Each node in the network is capable of .. relaying that stored data to a base station, possibly via other sensing nodes, so that the monitoring station 230 ultimately receives the combined sensing data from all of the nodes in the network”; see para 0061 “Each node communicates with nearby nodes and/or with a nearby base station via a short range wireless link. For example, the node A at 205 which is being carried to a new location by a moving host 206 communicates with its neighboring nodes B and C at 207 and 209 respectively. Node C at 209 is within range of the nodes D at 210 and E at 211. The node D at 210 is near to and communicates with a Bluetooth beacon 203 (one of several) that is coupled by wireless link to a monitoring station 230”)[ Each node communicates with nearby nodes via a short range wireless link is interpreted as presence of effective range between each node and nearby node for communication. When node A communicates with node C and node C is in range to communicate with node D and node D further communicates with monitoring station, it implies there is distance additive of ranges by providing an extended signal transmission for communication or transmitting of data from A to the monitoring station.]
  	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine combination of the first image or video and the second image or video into combined image or video to be sent for delivery to the smart communication appliance through the one or more other input capture devices in the system of modified Gutierrez. The motivation is to obtain efficient coverage of the network. (paradiso: see para 0176)

 	Regarding claim 22, Gutierrez teaches a computing system comprising:
at least one processor (see para 0024 “an ad-hoc network coordinator comprising: a first processor, a first memory”) ; and
memory having instructions configured to cause the at least one processor to (see para 0024 “an ad-hoc network coordinator comprising… a first memory”): prior to establishing a communication channel between an input capture device and a smart communication appliance for transferring environment data, sending a first communication ((see para 0075 “ the network joining procedure applied to NDs14 not connected and wanting to join the network 23.. Any ND 14 within the range of this particular ND 14 will acknowledge its presence by identifying itself and reporting its capabilities…The ND 14 sends a request to be connected to the network23 by sending a message to the NC24”) [ it implies communication or channel has not established yet, but want to join to establish communication, so in order to establish communication ND informs its presence and reports its capabilities, where ND is interpreted to be input capture device, NC is interpreted to be smart communication appliance];)via a wireless mesh communication network see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” & Par. 0161  ),
 wherein the first communication is configured to inform the smart communication appliance of a presence of the input capture device on the wireless mesh communication network, (see para 0096 “The NDs 14 may advertise (e.g., by periodically broadcasting for a period of time) their presence”; para 0075 “see para 0075 “The network joining procedure applies to NDs 14 not connected (e.g., as shown in FIGS. 4A-4C) and wanting to join the network 23. Any ND 14 within the range of this particular ND 14 will acknowledge its presence by identifying itself and reporting its capabilities…The ND 14 sends a request to be connected to the network23 by sending a message to the NC24”)[ it implies communication or channel has not established yet, but want to join to establish communication, so in order to establish communication ND informs its presence and reports its capabilities, where ND is interpreted to be input capture device, NC is interpreted to be smart communication appliance ]
wherein the first communication is configured to be sent for delivery to the smart communication appliance via one or more hops that traverse at least a second input capture device operating on the wireless mesh communication network (see para 0073 “any new NDs 14 will try to connect to the network 23 either by talking directly with the NC 24 or by using only connected NDs 14 as intermediaries”; see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages”); 
(See para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND)”). 
wherein the second input capture devices are different from both the input capture device and the smart communication appliance (see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” )[ intermediate NDs 14 are interpreted to be one or more other input capture devices different from both particular ND 14 (interpreted to be input capture device and NC 24 interpreted to be smart communication appliance].
Gutierrez teaches capturing sensor data However, Gutierrez doesn’t teach sensor data is a first image or first video; receive a second communication via the wireless mesh communication network, wherein the second communication is configured to control the first input capture devices; and wherein the second communication is delivered by the smart communication appliance via the one or more hops that traverse at least the second input capture device via the wireless mesh communication network; in response to the second communication, cause the first input capture device to initiate retrieval of the environment data including a second image or video captured by the first input capture device; and
send a third communication via the wireless mesh network, wherein the third communication includes the second image or video, wherein the third communication is 
Romanowich teaches the one or more other input capture device are configured to capture a first image or first video  (see para 0086 “Access points 1710 and 1720 are integrated in cameras 900”; see para 0037 “Camera includes an image sensor 445”; see para 0035 “Image sensor 145 may be selected from a variety of conventional video”)
 receive a second communication via the wireless mesh communication network, wherein the second communication is configured to initiate retrieval of environment data from the input capture device (para 0092 “ a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 (which is part of 1720 interpreted to be the input capture device) which is located in fixture 1565 in ad- hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”; see para 0091 “In addition, ad-hoc communications may be additionally or alternatively implemented in some applications of the invention.”).[ calling up to receive videos is interpreted as second communication configured to initiate retrieval of environment data] and wherein the second communication is delivered by the smart communication appliance via the one or more hops that traverse at least the second input capture device via the wireless mesh communication network (para 0092 “ a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 (which is part of 1720 interpreted to be first input capture device) which is located in fixture 1565 in ad- hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”)[ ad hoc mode is mode of operation in a peer-to-peer wireless network, therefore it can receive communication via a second (another) device from the network ]
in response to the second communication, cause the first input capture device to initiate retrieval of the environment data including a second image or video captured by the first capture device , (see para 0092 a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”)[ user called up the camera is interpreted as initiate retrieval of environment data , where environment data is interpreted to be video]; and
          Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the  accessing environment data based at least on the second communication, wherein the environment data in the system of Gutierrez. The motivation is to display the surveillance video (See Romanowich: para 0082).
Modified Gutiierrez doesn’t teach send a third communication via the wireless mesh network, wherein the third communication includes the second image or video, wherein the third communication is configured to cause the second input capture device to combine the first image or video and the second image or video in to a combined image or video to be sent to the smart communication appliance via the one or more hops that traverse at least the second input capture device, 
(see para 0065 “relaying that stored data to a base station, possibly via other sensing nodes”), wherein the third communication includes the second image or video, wherein the third communication is configured to cause the one or more other input capture devices to combine the first image or video and the second image or video into combined image or video to be sent for delivery to the smart communication appliance via the one or more hops that traverse at least the second input capture device (see para 0065 “Each node in the network is capable of storing sensor data from its own sensors and from other sensing nodes when they are nearby, and relaying that stored data to a base station, possibly via other sensing nodes, so that the monitoring station 230 ultimately receives the combined sensing data from all of the nodes in the network”; see para 0184 “different kinds of sensors (e.g. a camera)”)[ since each node can store sensor data from its own sensors and other sensing nodes, and relay the stored data so that monitoring station receives the combined sensing data, it implies  sensor data of own sensor and other sensing nodes being combined and sent to the monitoring device (the monitoring device interpreted to be the smart communication appliance). Para 0184 depicts sensor can be a camera, and it is known in the art that sensor data of the camera sensor is an image, therefore, the stored and combined sensor data in para 0065 is interpreted to be an image data]  
  	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine combination of the first image or video and the second image or video into combined image or video to be sent for (paradiso: see para 0176)

Regarding claim 26, Gutierrez teaches a non –transitory computer-readable storage device storing instructions that, when executed by a computing system including at least one processor(see para 0024 “an ad-hoc network coordinator comprising: a first processor, a first memory”), cause the computing system to perform a method, the method comprising:
prior to establishing a communication channel between a first input capture device and a smart communication appliance for transferring environment data (see para 0075 “ the network joining procedure applied to NDs14 not connected and wanting to join the network 23”)[ it implies communication or channel has not established yet, but want to join to establish communication”), send a first communication (See para 0096 “The NDs 14 may advertise (e.g., by periodically broadcasting for a period of time) their presence….each ND 14 may proactively identify its neighbors, which have a communication route to the NC 24”;)via a wireless mesh communication network (see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” ),
 wherein the first communication is configured to inform the smart communication appliance of a presence of the input capture device on the wireless mesh communication network, (see para 0096 “The NDs 14 may advertise (e.g., by periodically broadcasting for a period of time) their presence”; para 0075 “The network joining procedure applies to NDs 14 not connected (e.g., as shown in FIGS. 4A-4C) and wanting to join the network 23. Any ND 14 within the range of this particular ND 14 will acknowledge its presence by identifying itself and reporting its capabilities…The ND 14 sends a request to be connected to the network23 by sending a message to the NC24”)[ it implies communication or channel has not established yet, but want to join to establish communication, so in order to establish communication ND informs its presence and reports its capabilities, where ND is interpreted to be input capture device, NC is interpreted to be smart communication appliance ]
wherein the first communication is configured to be sent to the smart communication appliance via at least one second input capture device operating on the wireless mesh communication network (see para 0073 “any new NDs 14 will try to connect to the network 23 either by talking directly with the NC 24 or by using only connected NDs 14 as intermediaries”; see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages”); 
wherein the at least one second input capture devices is configured to capture one or more of : first temperature data, first chemical presence data, first humidity data, first radiation data, or any combination thereof, (See para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND)”);
see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” )[ intermediate NDs 14 are interpreted to be one or more other input capture devices different from both particular ND 14 (interpreted to be input capture device and NC 24 interpreted to be smart communication appliance].
Gutierrez doesn’t teach receive a second communication via the wireless mesh communication network, wherein the second communication is configured to control the  first input capture device; and wherein the second communication is delivered by the smart communication appliance via the at least one second input capture device;
in response to receiving the second communication, capture environment data including a second image or video; and
send a third communication via the wireless mesh communication network, wherein the third communication includes the environment data and /or the control data, wherein the third communication is configured to be cause the at least one second input capture device to combine the first image or video and the second image or video into a combined image or video sent to  be sent to the smart communication appliance , wherein the combined image or video corresponds to an effective range that is a distance additive of respective ranges of the first input capture device and the at least one second input capture device.
Romanowich teaches receive a second communication via the wireless mesh communication network, wherein the second communication is configured to control the (para 0092 “ a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 (which is part of 1720 interpreted to be the input capture device) which is located in fixture 1565 in ad- hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”).[ calling up to receive videos is interpreted as second communication configured to initiate retrieval/ control of environment data] and wherein the second communication is delivered by the smart communication appliance via the at least one second input capture device (para 0092 “ a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 (which is part of 1720 interpreted to be first input capture device) which is located in fixture 1565 in ad- hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”)[ ad hoc mode is mode of operation in a peer-to-peer wireless network, therefore it can receive communication via a second (another) device from the network ]
in response to receiving the second communication, capture environment data including a second image or video  (see para 0092 a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”)[ video image captured by the camera when user called up the camera is interpreted as capturing is the environment data]; and
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the  accessing environment data based at least on the See Romanowich: para 0082).
 Modified Gutierrez doesn’t teach send a third communication via the wireless mesh communication network, wherein the third communication includes the environment data, wherein the third communication is configured to cause the at least one second input capture device to combine the first image or video and the second image or video into a combine image or video to be sent for delivery to the smart communication appliance, wherein the combined image or video corresponds to an effective range that is a distance additive of respective ranges of the input capture device and the one or more other input capture devices. 
Paradiso teaches send a third communication via the wireless mesh communication network (see para 0065 “relaying that stored data to a base station, possibly via other sensing nodes”), wherein the third communication includes the environment data, wherein the third communication is configured to cause the at least one second input capture device to combine the first image or video and the second image or video into a combine image or video to be sent for delivery to the smart communication appliance (see para 0065 “Each node in the network is capable of storing sensor data from its own sensors and from other sensing nodes when they are nearby, and relaying that stored data to a base station, possibly via other sensing nodes, so that the monitoring station 230 ultimately receives the combined sensing data from all of the nodes in the network”; see para 0184 “different kinds of sensors (e.g. a camera)”)[ since each node can store sensor data from its own sensors and other sensing nodes, and relay the stored data so that monitoring station receives the combined sensing data, it implies  sensor data of own sensor and other sensing nodes being combined and sent to the monitoring device (interpreted to be the smart communication appliance). Para 0184 depicts sensor can be a camera, and it is known in the art that sensor data of the camera sensor is an image, therefore, the stored and combined sensor data in para 0065 is interpreted to be an image data],   wherein the combined image or video corresponds to an effective range that is a distance additive of respective ranges of the input capture device and the one or more other input capture devices (see para 0065 “Each node in the network is capable of .. relaying that stored data to a base station, possibly via other sensing nodes, so that the monitoring station 230 ultimately receives the combined sensing data from all of the nodes in the network”; see para 0061 “Each node communicates with nearby nodes and/or with a nearby base station via a short range wireless link. For example, the node A at 205 which is being carried to a new location by a moving host 206 communicates with its neighboring nodes B and C at 207 and 209 respectively. Node C at 209 is within range of the nodes D at 210 and E at 211. The node D at 210 is near to and communicates with a Bluetooth beacon 203 (one of several) that is coupled by wireless link to a monitoring station 230”)[ Each node communicates with nearby nodes via a short range wireless link is interpreted as presence of effective range between each node and nearby node for communication. When node A communicates with node C and node C is in range to communicate with node D and node D further communicates with monitoring station, it implies there is distance additive of ranges by providing an extended signal transmission for communication or transmitting of data from A to the monitoring station.]
  	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine combination of the first image or video and the second image or video into combined image or video to be sent for delivery to the smart communication appliance through the one or more other input capture devices in the system of modified Gutierrez. The motivation is to obtain efficient coverage of the network. (paradiso: see para 0176)

 
Regarding claim 29, Gutierrez teaches a computing system  (see para 0024 “an ad-hoc network coordinator comprising: a first processor, a first memory”)comprising:
 a network component configured to:
prior to establishing a communication channel between a first input capture device and a smart communication appliance for transferring environment data (see para 0075 “ the network joining procedure applied to NDs14 not connected and wanting to join the network 23”)[ it implies communication or channel has not established yet, but want to join to establish communication”), sending a first communication (See para 0096 “The NDs 14 may advertise (e.g., by periodically broadcasting for a period of time) their presence….each ND 14 may proactively identify its neighbors, which have a communication route to the NC 24”;)via a wireless mesh communication network (see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” ),
 wherein the first communication is configured to inform the smart communication appliance of a presence of the input capture device configured to be on the wireless mesh communication network, (see para 0096 “The NDs 14 may advertise (e.g., by periodically broadcasting for a period of time) their presence”; para 0075 “see para 0075 “The network joining procedure applies to NDs 14 not connected (e.g., as shown in FIGS. 4A-4C) and wanting to join the network 23. Any ND 14 within the range of this particular ND 14 will acknowledge its presence by identifying itself and reporting its capabilities…The ND 14 sends a request to be connected to the network23 by sending a message to the NC24”)[ it implies communication or channel has not established yet, but want to join to establish communication, so in order to establish communication ND informs its presence and reports its capabilities, where ND is interpreted to be input capture device, NC is interpreted to be smart communication appliance ]
wherein the first communication is configured to be sent to the smart communication appliance via one or more other input capture devices operating on the wireless mesh communication network (see para 0073 “any new NDs 14 will try to connect to the network 23 either by talking directly with the NC 24 or by using only connected NDs 14 as intermediaries”; see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages”); 
(See para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND)”);
wherein the one or more other input capture devices are different from both the input capture device and the smart communication appliance (see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” )[ intermediate NDs 14 are interpreted to be one or more other input capture devices different from both particular ND 14 (interpreted to be input capture device and NC 24 interpreted to be smart communication appliance].
Gutierrez teaches capturing of sensor data, however Gutierrez doesn’t teach sensor data to be a first image or first video;  receive a second communication via the wireless mesh communication network, wherein the second communication is configured to control a sensor; and wherein the second communication is delivered by the one or more other input capture devices via the wireless mesh communication network;
in response to the second communication, a processing component configured to cause a sensor to perform operations comprising one or more of: capturing environment data, determining motion and/or audio settings for the sensor, configuring a brightness level, or any combination thereof; 

Romanowich teaches sensor data to be a first image or first video (see para 0086 “Access points 1710 and 1720 are integrated in cameras 900”; see para 0037 “Camera includes an image sensor 445”)
 receive a second communication via the wireless mesh communication network, wherein the second communication is configured to control a sensor (para 0092 “ a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 (which is part of 1720 interpreted to be the input capture device) which is located in fixture 1565 in ad- hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”).[ calling up to receive videos is interpreted as second communication that control the camera sensor to provide video images] and wherein the second communication is delivered by the one or more other input captured devices via the wireless mesh communication network (para 0092 “ a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 (which is part of 1720 interpreted to be first input capture device) which is located in fixture 1565 in ad- hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”)[ ad hoc mode is mode of operation in a peer-to-peer wireless network, therefore it can receive communication via a second (another) device from the network ]
a processing component configured to, in response to the second communication, cause the sensor to capture environment data including a second image or video, (see para 0092 a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”)[ video image captured by the camera when user called up the camera is interpreted as capturing is the environment data]; and
          Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the  accessing environment data based at least on the second communication, wherein the environment data in the system of Gutierrez. The motivation is to display the surveillance video (See: Romanowich: para 0082)
 Modified Gutierrez doesn’t teach wherein the networking component is further configured to send a third communication via the wireless mesh communication network, wherein the third communication includes the second image or video,
wherein the third communication is configured to cause the one or more other input capture devices to combine the first image or video and the second image or video into combined image or video to be sent for delivery to the smart communication appliance through the one or more other input capture devices, wherein the combined image or video corresponds to an effective range that is a distance additive of respective ranges of the input capture device and the one or more other input capture devices. 
 (see para 0065 “relaying that stored data to a base station, possibly via other sensing nodes”), wherein the third communication includes the second image or video, wherein the third communication is configured to cause the one or more other input capture devices to combine the first image or video and the second image or video into combined image or video to be sent for delivery to the smart communication appliance through the one or more other input capture devices (see para 0065 “Each node in the network is capable of storing sensor data from its own sensors and from other sensing nodes when they are nearby, and relaying that stored data to a base station, possibly via other sensing nodes, so that the monitoring station 230 ultimately receives the combined sensing data from all of the nodes in the network”; see para 0184 “different kinds of sensors (e.g. a camera)”)[ since each node can store sensor data from its own sensors and other sensing nodes, and relay the stored data so that monitoring station receives the combined sensing data, it implies  sensor data of own sensor and other sensing nodes being combined and sent to the monitoring device (interpreted to be the smart communication appliance). Para 0184 depicts sensor can be a camera, and it is known in the art that sensor data of the camera sensor is an image, therefore, the stored and combined sensor data in para 0065 is interpreted to be an image data],   wherein the combined image or video corresponds to an effective range that is a distance additive of respective ranges of the input capture device and the one or more other input capture devices (see para 0065 “Each node in the network is capable of .. relaying that stored data to a base station, possibly via other sensing nodes, so that the monitoring station 230 ultimately receives the combined sensing data from all of the nodes in the network”; see para 0061 “Each node communicates with nearby nodes and/or with a nearby base station via a short range wireless link. For example, the node A at 205 which is being carried to a new location by a moving host 206 communicates with its neighboring nodes B and C at 207 and 209 respectively. Node C at 209 is within range of the nodes D at 210 and E at 211. The node D at 210 is near to and communicates with a Bluetooth beacon 203 (one of several) that is coupled by wireless link to a monitoring station 230”)[ Each node communicates with nearby nodes via a short range wireless link is interpreted as presence of effective range between each node and nearby node for communication. When node A communicates with node C and node C is in range to communicate with node D and node D further communicates with monitoring station, it implies there is distance additive of ranges by providing an extended signal transmission for communication or transmitting of data from A to the monitoring station.]
  	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine combination of the first image or video and the second image or video into combined image or video to be sent for delivery to the smart communication appliance through the one or more other input capture devices in the system of modified Gutierrez. The motivation is to obtain efficient coverage of the network. (paradiso: see para 0176)


 Romanowich teaches contemporaneously with sending the third communication via the wireless mesh communication network(see para 0092 “a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera”)[ receiving video image is interpreted as third communication], sending or receiving control data originating from the smart communication appliance or the one or more other input capture devices, area, configuring triggers, configuring brightness, configuring encryption, or any combinations  (See para 0008 “receive command signals from a remote controller to control camera operations such as tilt, pan, and zoom or operational status (e.g., on, off, standby) or send status or other information and data signals to the remote location.”) wherein the control data is configured to facilitate one or more of: accessing the environment data, saving the environment data, adjusting the environment data, storing the environment data, retrieving the environment data,  See para 0073 “For example, a visitor coming to the entryway of a home may be conveniently monitored by the inventive camera 1100 that is installed in an existing light fixture adjacent to the door. When the visitor rings the doorbell to indicate the visitor's presence, the visitor's image is captured by the camera 1100 and relayed via the bi-directional communications path 1196 to the remote monitoring location”; para 0080 “Of course, motion-controlled cameras, as described in greater detail above, are also contemplated as being beneficial in certain surveillance applications, including those in home, business and industrial environments.”).
 Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the sending or receiving control data originating from the smart communication appliance in the system of Gutierrez. The motivation is to display the surveillance video (See Romanowich: para 0082)
 
Regarding claim 4,  Gutierrez teaches wherein the one or more other input capture devices are configured to communicate, (A) directly with another input capture device (see para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND), which in turn passes it through the network to a central collection device (i.e., NC).”).and (B) directly with the smart communication appliance, to exchange the environment data (see para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND), which in turn passes it through the network to a central collection device (i.e., NC).”).
Gutierrez doesn’t teach exchange control setting data.
Romanowich teaches exchange control setting data (See para 0008 “receive command signals from a remote controller to control camera operations such as tilt, pan, and zoom or operational status (e.g., on, off, standby) or send status or other information and data signals to the remote location.”)
 Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine exchanging control setting data in the system of Gutierrez. The motivation is to control in response to a remote control signal received over the communication path from a remote location. (Romanowich: see para 0008)

Regarding claim 5, Gutierrez doesn’t teach the second communication is configured to initiate retrieval of environment data from the input capture device by causing the input capture device to dynamically capture, in response to receiving the second communication, the environment data from a target environment.
 Romanowich teaches the second communication is configured to initiate retrieval of environment data from the input capture device by causing the input capture device to dynamically capture, in response to receiving the second communication, the environment data from a target environment (para 0092 “ a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 (which is part of 1720 interpreted to be the input capture device) which is located in fixture 1565 in ad- hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”).[ calling up to receive videos is interpreted as second communication initiated to retrieve the environment data]
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine initiate retrieval of environment data from the input capture device by causing the input capture device to dynamically capture, in response to receiving the second communication in the system of Gutierrez. The motivation is to display the surveillance video (See: Romanowich: para 0082)
 
Regarding claim 10, Gutierrez doesn’t teach at least a portion of data within the second communication originated at a remote device, and wherein the portion of data was sent, via a cellular network to the smart communication appliance, from the remote device.
Romanowich teaches wherein at least a portion of data within the second communication originated at a remote device, and wherein the portion of data was sent, via a cellular network to the smart communication appliance, from the remote device( see para 0069 “such a command could be in response to video images that are captured by the camera 1100 and transmitted to the remote location for viewing.”; see para 0008 “The camera's output signal may be relayed to a remote monitoring location using a wireless radio frequency ("RF") communications path, such as those complying with wireless IEEE 802.11, analog unlicensed radio bandwidth schemes, cellular telephony protocols, or via a power line signal path.”)
 Thus it would have been obvious to a person with ordinary skills in the art at the time at the time of invention to combine the portion of data was sent, via a cellular network to the smart communication appliance, from the remote device in the system of Gutierrez. The motivation is to display the surveillance video (See Romanowich: para 0082).

Regarding claim 11, Gutierrez teach wherein at least one of the one or more other input capture devices is configured to capture one or more of: the physical presence data, the temperature data, the chemical presence data, the humidity data, the radiation data, or any combination thereof ((See para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND)”)).
  
Regarding claim 13, Gutierrez doesn’t teach contemporaneously with sending the third communication via the wireless mesh communication network, receiving second environment data originating from at least one additional input capture device other than the input capture device; and forwarding the second environment data to the smart communication appliance.
 Romanowich teaches contemporaneously with sending the third communication via the wireless mesh communication network, receiving second environment data originating from at least one additional input capture device other than the input  (see para 0092 a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”)[  received video image captured by the camera is interpreted as third communication when user called up the camera is interpreted as accessing  video which is the environment data).
          Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the  accessing environment data based at least on the second communication, wherein the environment data in the system of Gutierrez. The motivation is to display the surveillance video (See Romanowich: para 0082)

 
Regarding claim 14, Gutierrez doesn’t teach contemporaneously with receiving the second communication via the wireless mesh communication network, receiving second environment data originating from at least one additional input capture device other than the input capture device; and forwarding the second environment data to the smart communication appliance.
Romanowich teaches contemporaneously with receiving the second communication via the wireless mesh communication network, receiving second environment data originating from at least one additional input capture device other than the input capture device; and forwarding the second environment data to the smart communication appliance(see para 0092 a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”)[  received video image captured by the camera is interpreted as third communication when user called up the camera is interpreted as accessing  video which is the environment data).
          Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the  accessing environment data based at least on the second communication, wherein the environment data in the system of Gutierrez. The motivation is to display the surveillance video (See Romanowich: para 0082).

Regarding claim 15, Gutierrez teaches the first communication device includes an input recorder device and the intermediate communication device includes an observation device (see para 0168 “see para 0168 “This application employs large mesh-type networks consisting of potentially thousands of LR-WPAN devices linked with sensors. These sensors gather field information.. Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND), which in turn passes it through the network to a central collection device (i.e., NC).”).[ sensor is a recorder device and corresponding LR-WPAN device (i.e., ND) are observation devices]
 

Romanowich teaches further comprising, receiving, via the wireless mesh communication network, control data configured to cause a sensor to capture the environment data (see para 0092 a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”)[ calling up camera is control message)
          Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the  accessing environment data based at least on the second communication, wherein the environment data in the system of Gutierrez. The motivation is to display the surveillance video (See Romanowich: para 0082)
 
Regarding claim 17, Gutierrez teaches at least a plurality of the first communication, the second communication, and the third communication are repeated by the one or more other input capture devices  (para 0075 “see para 0075 “The network joining procedure applies to NDs 14 not connected (e.g., as shown in FIGS. 4A-4C) and wanting to join the network 23. Any ND 14 within the range of this particular ND 14 will acknowledge its presence by identifying itself and reporting its capabilities…The ND 14 sends a request to be connected to the network23 by sending a message to the NC24”)[ it implies message can be transmitted via intermediate devices  ] and 
see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” )[ intermediate NDs 14 that are used for relaying message are interpreted to extend the usable range].
 
Regarding claim 18, Gutierrez doesn’t teach in response to receiving the second communication, adjusting a sensitivity level for detecting motion or audio.
 Romanowich teaches further comprising, in response to receiving the second communication, adjusting a sensitivity level for detecting motion or audio (see para 0071 “For example, the FPGA 1148 may be user-programmed to turn the floodlight (or other electrical load or device) on and off at various times during the course of a week or other time period in accordance with a known activity schedule. The floodlight may also be triggered according to user-defined thresholds as to motion or audio levels captured by the camera 1100.”)
 Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine exchanging control setting data in the system of Gutierrez. The motivation is to control in response to a remote control signal received over the communication path from a remote location. (Romanowich: see para 0008)
 
Regarding claim 19, Gutierrez doesn’t teach receiving a request for controlling a brightness level.
see para 0065 “for example, a user at a remote monitoring location may switch camera on or off, change operating parameters such as video compression rates, image size, resolution etc.”)
Thus it would have been obvious to a person with ordinary skills in the art at time of invention to combine receiving a request for controlling a brightness level in the system of Gutierrez. The motivation is to The motivation is to control in response to a remote control signal received over the communication path from a remote location. (Romanowich: see para 0008).

 Regarding claim 20, Gutierrez doesn’t teach triggering an event, rule, notification, or alarm in response to receiving the second communication.
 Romanowich teaches further comprising triggering an event, rule, notification, or alarm in response to receiving the second communication (see para 0065 “for example, a user at a remote monitoring location may switch camera on or off, change operating parameters such as video compression rates, image size, resolution etc.”)
Thus it would have been obvious to a person with ordinary skills in the art at time of invention to combine triggering an event, rule, notification, or alarm in response to receiving the second communication in the system of Gutierrez. The motivation is to The motivation is to control in response to a remote control signal received over the communication path from a remote location. (Romanowich: see para 0008)


Romanowich teaches wherein the environment data is a live video stream captured at a target environment (see para 0069 “Such a command could be in response to video images that are captured by the camera 1100 and transmitted to the remote location for viewing”).
  Thus it would have been obvious to a person with ordinary skills in the art at time of invention to combine the environment data is a live video stream captured at a target environment in the system of Gutierrez. The motivation is to display the surveillance video ( Romanowich: para 0082).
Regarding claims 23, Gutierrez teaches the portions of captured data are portions of one or more of: live video, an image, sound, motion data, physical presence data, temperature data, or any combination thereof (see para 0168 “This application employs large mesh-type networks consisting of potentially thousands of LR-WPAN devices linked with sensors. These sensors gather field information.. Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND), which in turn passes it through the network to a central collection device (i.e., NC).”).

6.      Claims 30, 33,6, 7, 25, 8 and 9  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez (US 2004/0233855)  and Romanowich (US .

Regarding claim 30, Gutierrez teaches a system comprising:
at least one processor see para 0024 “an ad-hoc network coordinator comprising: a first processor”); and memory having (see para 0024 “an ad-hoc network coordinator comprising: a first processor, a first memory”)instructions configured to cause the processor to:
          communicate wireless digital communications with a computing appliance on a mesh network, without requiring interaction with a remote server computer for operation, wherein the wireless digital communications are configured to, prior to establishment of a communication channel between a first input capture device and the computing appliance for transferring environment data (see para 0075 “ the network joining procedure applied to NDs14 not connected and wanting to join the network 23”)[ it implies communication or channel has not established yet, but want to join to establish communication”), at least inform the computing appliance of a presence of the first input capture device configured to be on the mesh network (See para 0096 “The NDs 14 may advertise (e.g., by periodically broadcasting for a period of time) their presence….each ND 14 may proactively identify its neighbors, which have a communication route to the NC 24”) via a first wireless digital communication (see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” ) and wherein the first wireless digital communications are configured to be sent to the see para 0073 “any new NDs 14 will try to connect to the network 23 either by talking directly with the NC 24 or by using only connected NDs 14 as intermediaries”; see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages”); 
, wherein at least one of the one or more second input capture devices is configure to capture one or more of: sensor data (See para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND)”);
wherein at least one of the one or more second input capture is different from both the first input capture device and the computing appliance (see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” )[ intermediate NDs 14 are interpreted to be one or more other input capture devices different from both particular ND 14 (interpreted to be input capture device and NC 24 interpreted to be smart communication appliance];
capture a data input (See para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND)”);

and receive a second wireless digital communication configured to initiate retrieval of environment data, and send a third wireless digital communication including at least a portion of the environment data, and wherein the first, second and third wireless digital communications are configured to be sent to the computing appliance via one or more second input capture devices in wireless communication with the first input capture device, wherein at least one of the one or more second input capture devices is configure to capture a first image or first video; 
receive communication for requesting access to at least portions of the captured data input, wherein the received communication is sent from the computing appliance, 
wherein at least a portion of the received communication sent form the computing appliance originated from a remote viewing device requesting review of the data input,
Romanwich teaches receive a second wireless digital communication configured to initiate retrieval of environment data (para 0092 “a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 (which is part of 1720 interpreted to be the input capture device) which is located in fixture 1565 in ad- hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”).[ calling up to receive videos is interpreted as second communication that initiate retrieval of video images] 
 and send a third wireless digital communication including at least a portion of the environment data (see para 0092 a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera….In either ad-hoc or infrastructure mode, the wireless handheld device 1722-3 may communicate bi-directionally with the camera”)[ video image received by by wireless handheld device in response to call up is interpreted as third wireless digital communication)
, and wherein the second and third wireless digital communications are configured to be sent to the computing appliance via one or more second input capture devices in wireless communication with the first input capture device(see para 0092 a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera….In either ad-hoc or infrastructure mode, the wireless handheld device 1722-3 may communicate bi-directionally with the camera”)[ video image captured by the camera when user called up the camera is interpreted as accessing  video which is the environment data), wherein at least one of the one or more second input capture devices is configure to capture a first image or first video (see para 0092 “a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera”),; 
receive communication for requesting access to at least portions of the captured data input wherein the received communication is sent from the computing appliance, 
wherein at least a portion of the received communication sent form the computing appliance (see para 0092 a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera”),
Modified Gutierrez doesn’t teach originated from a remote viewing device requesting review of the data input , wherein the remote computing device is a wireless device that is part of a second network that is not the mesh network; and 
communicate the portions of the captured data input for delivery to the remote viewing device. 
Fleming teaches originated from a remote viewing device requesting review of the data input (see para 0177 “The access engine 203 is also responsible for serving requests for video sample data and event data where such requests are received from one or more of the viewers 2200 via the web server 213”) , wherein the remote computing device is a wireless device that is part of a second network that is not the mesh network (see para 0152 “video cameras 112, 113, 114 and 115 connected to a computer network 2220, such as the Internet”; para 0157 “the sample data can be uploaded, via the computer network 2220, from the storage server 2300 to one or more viewers 2200A, 2200B, 2200C and 2200D,”)[ 2200 A is remote computing device which is not a part of mesh network but connected to camera (environment captured device) using internet]; and 
communicate the portions of the captured data input for delivery to the remote viewing device.(See para 0177 “The access engine 203 serves video data by finding a correct video file for a given playback request and serving sample data contained in the video file as a sample data stream to the viewer 2200.”) 
Fleming: See para 0177)
  Modified Gutierrez doesn’t teach wherein the networking component is further configured to send a third communication via the wireless mesh communication network, wherein the third communication includes the second image or video,
wherein the third communication is configured to cause the one or more other input capture devices to combine the first image or video and the second image or video into combined image or video to be sent for delivery to the smart communication appliance through the one or more other input capture devices, wherein the combined image or video corresponds to an effective range that is a distance additive of respective ranges of the input capture device and the one or more other input capture devices. 
Paradiso teaches wherein the networking component is further configured to send a third communication via the wireless mesh communication network, (see para 0065 “relaying that stored data to a base station, possibly via other sensing nodes”), wherein the third communication includes the second image or video, wherein the third communication is configured to cause the one or more other input capture devices to combine the first image or video and the second image or video into combined image or video to be sent for delivery to the smart communication appliance through the one or more other input capture devices (see para 0065 “Each node in the network is capable of storing sensor data from its own sensors and from other sensing nodes when they are nearby, and relaying that stored data to a base station, possibly via other sensing nodes, so that the monitoring station 230 ultimately receives the combined sensing data from all of the nodes in the network”; see para 0184 “different kinds of sensors (e.g. a camera)”)[ since each node can store sensor data from its own sensors and other sensing nodes, and relay the stored data so that monitoring station receives the combined sensing data, it implies  sensor data of own sensor and other sensing nodes being combined and sent to the monitoring device (interpreted to be the smart communication appliance). Para 0184 depicts sensor can be a camera, and it is known in the art that sensor data of the camera sensor is an image, therefore, the stored and combined sensor data in para 0065 is interpreted to be an image data],   wherein the combined image or video corresponds to an effective range that is a distance additive of respective ranges of the input capture device and the one or more other input capture devices (see para 0065 “Each node in the network is capable of .. relaying that stored data to a base station, possibly via other sensing nodes, so that the monitoring station 230 ultimately receives the combined sensing data from all of the nodes in the network”; see para 0061 “Each node communicates with nearby nodes and/or with a nearby base station via a short range wireless link. For example, the node A at 205 which is being carried to a new location by a moving host 206 communicates with its neighboring nodes B and C at 207 and 209 respectively. Node C at 209 is within range of the nodes D at 210 and E at 211. The node D at 210 is near to and communicates with a Bluetooth beacon 203 (one of several) that is coupled by wireless link to a monitoring station 230”)[ Each node communicates with nearby nodes via a short range wireless link is interpreted as presence of effective range between each node and nearby node for communication. When node A communicates with node C and node C is in range to communicate with node D and node D further communicates with monitoring station, it implies there is distance additive of ranges by providing an extended signal transmission for communication or transmitting of data from A to the monitoring station.]
  	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine combination of the first image or video and the second image or video into combined image or video to be sent for delivery to the smart communication appliance through the one or more other input capture devices in the system of modified Gutierrez. The motivation is to obtain efficient coverage of the network. (paradiso: see para 0176)

Regarding claim 33, Gutierrez teaches the portions of captured data are portions of one or more of: live video, an image, sound, motion data, physical presence data, temperature data, or any combination thereof (see para 0168 “see para 0168 “This application employs large mesh-type networks consisting of potentially thousands of LR-WPAN devices linked with sensors. These sensors gather field information.. Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND), which in turn passes it through the network to a central collection device (i.e., NC).”).
Regarding claim 6, Gutierrez doesn’t teach the second communication is configured to initiate retrieval of environment data from the input capture device by causing the input capture device to retrieve, in response to receiving the second communication, the environment data which was previously captured from a target environment and stored.
Fleming teaches wherein the second communication is configured to initiate retrieval of environment data from the input capture device by causing the input capture device to retrieve, in response to receiving the second communication, the environment data which was previously captured from a target environment and stored (see para 0177 “The access engine 203 is also responsible for serving requests for video sample data and event data where such requests are received from one or more of the viewers 2200 via the web server 213”).
 Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the originated from a remote viewing device requesting review of the data input in the system of Gutierrez. The motivation is to send video data by finding a correct video file for a given playback request. (Fleming: See para 0177)

Regarding claim 7,25, Guttierrez doesn’t teach at least a portion of data within the second communication originated at a remote device that is part of a second network that is not the wireless mesh communication network, wherein the remote device is a mobile phone, tablet, laptop, PDA, watch or computing device having a web browser.
see para 0177 “The access engine 203 is also responsible for serving requests for video sample data and event data where such requests are received from one or more of the viewers 2200 via the web server 213”).
 Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the originated from a remote viewing device requesting review of the data input in the system of Gutierrez. The motivation is to send video data by finding a correct video file for a given playback request. (Fleming: See para 0177)
 
 
Regarding claim 8, Gutierrez doesn’t teach wherein at least a portion of data within the second communication originated at a remote device, and wherein the portion of data was sent, via the Internet to the smart communication appliance, from the remote device.
Fleming teaches wherein at least a portion of data within the second communication originated at a remote device, and wherein the portion of data was sent, via the Internet to the smart communication appliance, from the remote device (see para 0177 “The access engine 203 is also responsible for serving requests for video sample data and event data where such requests are received from one or more of the viewers 2200 via the web server 213”).
Fleming: See para 0177)

Regarding claim 9, Gutierrez  doesn’t teach at least a portion of data within the second communication originated at a remote device, and wherein the portion of data was sent, via a LAN to the smart communication appliance, from the remote device.
 Fleming teaches at least a portion of data within the second communication originated at a remote device, and wherein the portion of data was sent, via a LAN to the smart communication appliance, from the remote device (see para 0177 “The access engine 203 is also responsible for serving requests for video sample data and event data where such requests are received from one or more of the viewers 2200 via the web server 213”).
 Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the originated from a remote viewing device requesting review of the data input in the system of Gutierrez. The motivation is to send video data by finding a correct video file for a given playback request. (Fleming: See para 0177)

7.      Claims 32  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez (US 2004/0233855)  and Romanowich (US 20030210340) in view of Paradiso (US 2006/0046664 A1) and further in view of Fleming (US 20060279628 A1) and Klemba (US 2004/0228490 A1).

Regarding claim 32, Modified Gutierrez doesn’t teach at least one of the remote viewing device and an operator of the remote viewing device are authenticated before the remote viewing device receives the portions of captured data.
Klemba teaches at least one of the remote viewing device and an operator of the remote viewing device are authenticated before the remote viewing device receives the portions of captured data (See para 0010“the encryption key is employed to send a recipient Service Point one or more management directives in a secure and authenticated manner. The management directive incorporates a "liveness" value public key challenge for purposes of authentication.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the authentication of device in the system of modified Gutierrez. The motivation is to provide security (Klemba :see para 0010)

8.  Claims 34, 35, 37-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klemba (US 2004/0228490 A1)  and Romanowich (US 20030210340) in view of Gutierrez (US 2004/0233855) and further in view of Paradiso (US 2006/0046664 A1).
Regarding claim 34, Klemba teaches a method performed by an environment capture device for establishing a communication path between a first smart appliance and a second smart appliance (see para 0009 “Utilizing Devices are each connected to one or more Service Points, providing first and second Utilizing Devices access to each other via secure communication through the SPN between the corresponding Service Points connected to the Utilizing Devices”), comprising:
prior to establishing a first communication lock between the environment capture device and the first smart appliance, sending, to the first smart appliance, a first communication(See para  0058 “Management directives are special communication messages that effect network formation and/or SP configuration, such as: hello.. .”; 0004 “The SPN is ad hoc with respect to the number, location, environment surrounding the Service Points and connection of Utilizing Devices to the Service Points which are embodied in physically mobile nodes”)[ hello directive is interpreted as first communication] having an identification of the environment capture device (see para 0060 “an ID of the recipient SP is used to obtain the SP's internal IP address. Typically, the original sender of the directive is a member SP of the network”) , wherein the first identification is sent for delivery to the first smart appliance (see para 0038 “, Originator Utilizing Device 600 preferably complies with standard IP network addressing requirements and addresses a communication packet 610 to be sent with the destination IP address of the Destination Utilizing Device”) through one or more other environment capture devices operating on a wireless mesh communication network ( see para 0038 “IP packet 610 is delivered from Utilizing Device 600 to its connected Service Point 605, the Entry SP. Entry SP 605 performs a series of transformations 615 as follows. At 652, the destination address of packet 610 (which is the IP address of the Destination) is used by the Entry SP to retrieve the Port ID of the Terminal SP, i.e. the SP connected to the Destination Utilizing Device.”)[ entry SP and terminal SP are interpreted as other environment capture device]
 	wherein the first smart appliance establishes the first communication lock with the environment capture device in response to the identification of the environment capture device  and wherein the first communication lock between the first smart appliance and the environment capture device forms a first part of the communication path(see para 0009 “providing first and second Utilizing Devices access to each other through the SPN further includes encrypting communications at the Service Point connected to the first Utilizing Device”)[ encrypting is interpreted as communication that is locked between first utilizing device and service point]
receiving, by the environment capture device from the second smart appliance, a second identification of the second smart appliance(see para 0038 “At 651, IP packet 610 is delivered from Utilizing Device 600 to its connected Service Point 605, the Entry SP. Entry SP 605 performs a series of transformations 615 as follows. At 652, the destination address of packet 610 (which is the IP address of the Destination) is used by the Entry SP to retrieve the Port ID of the Terminal SP, i.e. the SP connected to the Destination Utilizing Device);
 	 establishing, in response to the second identification of the second smart appliance, a second communication lock between the environment capture device and the second smart appliance, and wherein the second communication lock between the environment capture device and the second smart appliance forms a second part of the communication path (see  para 000para 0027-0030; see para 0027 “Thus, FIG. 3 shows a plurality of SP's 300(x) forming SPN 350 .. connected to a plurality of Utilizing Devices 330(x) via their Service Ports 320(x).”; see para 0009 “further encrypting .. the communications using a public encryption key of the Service Point connected to the second Utilizing Device). [ encrypting is interpreted as communication that is locked between first utilizing device and  the service point]
Klemba doesn’t teach receiving a second communication via the wireless mesh communication network, wherein; the second communication its configured to initiate retrieval of environment data from the environment capture device, and
wherein the second communication is delivered or more other environment capture devices;
sending a third communication via the wireless mesh communication network,
wherein the third communication includes at least a portion of the environment data, wherein the third communication is configured to be sent for delivery to the first smart communication appliance through the one or more other environment capture devices.
Romanowich teaches configured to capture a first image or video (see para 0086 “Access points 1710 and 1720 are integrated in cameras 900”; see para 0037 “Camera includes an image sensor 445”) receiving a second communication via the wireless mesh communication network, wherein the second communication is configured to initiate retrieval of environment data from the environment capture device, (see para 0092 a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”; see para 91 “In addition, ad-hoc communications may be additionally or alternatively implemented in some applications of the invention.”)[ video image captured by the camera when user called up the camera is interpreted as capturing is the environment data];
          Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the  accessing environment data based at least on the second communication, wherein the environment data in the system of Gutierrez. The motivation is to display the surveillance video (See Romanowich: para 0082).
Modified Klemba doesn’t teach wherein the second communication is delivered through the or more or more other environment capture devices.
Wherein the third communication is configured to be sent for delivery to the first smart communication appliance through the one or more other environment captured device;
contemporaneously with the receiving and/or the sending, capturing, by the environment capture device, first environment data comprising a first Image or first video and one or more of a first sound, first motion data, first physical presence data, first temperature data, first chemical presence data, first humidity data, first radiation data, or any combination thereof.
Gutierrez teaches the second communication is delivered through the or more or more other environment capture devices(see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” & Par. 0161 ),.
Wherein the third communication is configured to be sent for delivery to the first smart communication appliance through the one or more other environment captured device (see para 0168 “This application employs large mesh-type networks consisting of potentially thousands of LR-WPAN devices linked with sensors. These sensors gather field information.. Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND), which in turn passes it through the network to a central collection device (i.e., NC).”) ;
transmitting, using the second communication lock, at least a portion of the environment data to the second smart appliance.(see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages.”)[ connection between two ND is interpreted as connection that can be used to transmit data]
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine capturing temperature in the system of modified Klemba. The motivation is to passes the measured data to its corresponding LR-WPAN device. (Gutierrez:see para 0168).
Paradiso teaches wherein the networking component is further configured to sending a third communication via the wireless mesh communication network, (see para 0065 “relaying that stored data to a base station, possibly via other sensing nodes”), wherein the third communication includes the second image or video, wherein the third communication is configured to cause the one or more other input capture devices to combine the first image or video and the second image or video into combined image or video to be sent for delivery to the smart appliance through the one or more other environment capture devices (see para 0065 “Each node in the network is capable of storing sensor data from its own sensors and from other sensing nodes when they are nearby, and relaying that stored data to a base station, possibly via other sensing nodes, so that the monitoring station 230 ultimately receives the combined sensing data from all of the nodes in the network”; see para 0184 “different kinds of sensors (e.g. a camera)”)[ since each node can store sensor data from its own sensors and other sensing nodes, and relay the stored data so that monitoring station receives the combined sensing data, it implies  sensor data of own sensor and other sensing nodes being combined and sent to the monitoring device (interpreted to be the smart communication appliance). Para 0184 depicts sensor can be a camera, and it is known in the art that sensor data of the camera sensor is an image, therefore, the stored and combined sensor data in para 0065 is interpreted to be an image data],   wherein the combined image or video corresponds to an effective range that is a distance additive of respective ranges of the input capture device and the one or more other input capture devices (see para 0065 “Each node in the network is capable of .. relaying that stored data to a base station, possibly via other sensing nodes, so that the monitoring station 230 ultimately receives the combined sensing data from all of the nodes in the network”; see para 0061 “Each node communicates with nearby nodes and/or with a nearby base station via a short range wireless link. For example, the node A at 205 which is being carried to a new location by a moving host 206 communicates with its neighboring nodes B and C at 207 and 209 respectively. Node C at 209 is within range of the nodes D at 210 and E at 211. The node D at 210 is near to and communicates with a Bluetooth beacon 203 (one of several) that is coupled by wireless link to a monitoring station 230”)[ Each node communicates with nearby nodes via a short range wireless link is interpreted as presence of effective range between each node and nearby node for communication. When node A communicates with node C and node C is in range to communicate with node D and node D further communicates with monitoring station, it implies there is distance additive of ranges by providing an extended signal transmission for communication or transmitting of data from A to the monitoring station.]
  	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine combination of the first image or video and the second image or video into combined image or video to be sent for delivery to the smart communication appliance through the one or more other input capture devices in the system of modified Gutierrez. The motivation is to obtain efficient coverage of the network. (paradiso: see para 0176)

Regarding claim 35,  Klemba doesn’t teach receiving, from the first smart appliance via the first communication lock, second environment data comprising one or more of a second image, second video, second sound, second motion data, second physical presence data, second temperature data, second chemical presence data, second humidity data, second radiation data, or any combination thereof; forwarding, to the second smart appliance via the second communication lock, at least a portion of the second environment data.
Gutierrez teaches receiving, from the first smart appliance via the first communication lock, second environment data comprising one or more of a second see para 0046 “network device" (ND) shall expressly include, but not be limited to, any communicating device (e.g., a portable communicating device; a fixed communicating device, such as, for example, switches, motion sensors or temperature sensors”; see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages.).
forwarding, to the second smart appliance via the second communication lock, at least a portion of the second environment data(see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages.”)[ connection between two ND is interpreted as connection that can be used to transmit data]
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine inform the smart communication appliance of a presence of the input capture device in the system of Klemba. The motivation is to join the network, (Gutierrez:see para 0070)

Regarding claim 37, Klemba teaches the security on the second communication lock comprises one or more of: digital signing, cipher encryption, public key encryption, hardware based encryption, or any combination thereof (See para 0010“the encryption key is employed to send a recipient Service Point one or more management directives in a secure and authenticated manner. The management directive incorporates a "liveness" value public key challenge for purposes of authentication.”).

Regarding claim 38, Klemba teaches the second smart appliance does not accept one or more communications, identified as being from the first smart appliance, based on the one or more communications coming through a source other than the second communication lock (see para 0028 “collectively, access points 410(x) connected to service points 415(x) form an extensive WLAN network; also fig 4 eg. 415 (a) can pair with communicate with 415(b) via either path through 415(f) and 415 (n); connection from 415(f) or 415(n) to 415(b) is interpreted to be the second communication path..At 652, the destination address of packet 610 (which is the IP address of the Destination) is used by the Entry SP to retrieve the Port ID of the Terminal SP, i.e. the SP connected to the Destination Utilizing Device. In order to support this indexed retrieval, mappings are preferably maintained, in internal tables, between each Port ID and the IP address of any Utilizing Devices connected to the SP assigned that Port ID." which implies during matching if the address doesn't match, there will no forwarding )

Regarding claim 39, Klemba doesn’t teach the first smart appliance and/or the second smart appliance is an input capture device configured to capture additional environment data.
Gutierrez teaches the first smart appliance and/or the second smart appliance is an input capture device configured to capture additional environment data. (see para 0046 “network device" (ND) shall expressly include, but not be limited to, any communicating device (e.g., a portable communicating device; a fixed communicating device, such as, for example, switches, motion sensors or temperature sensors as employed in a wirelessly enabled sensor network),”).
Thus it would have been to a person with ordinary skills in the art at the time of invention to combine the transmission of the environmental data such as temperature in the system of  modified Klemba. The motivation is to optimizes product quality.(Gutierrez: See para 0168)

Regarding claim 40, Klemba teaches a non-transitory computer readable storage medium storing instructions that, when executed by a first smart appliance, cause the first smart appliance to perform operations for establishing a communication path between the first smart appliance and a second smart appliance through an intermediate environment capture device, (see para 0009 “Utilizing Devices are each connected to one or more Service Points, providing first and second Utilizing Devices access to each other via secure communication through the SPN between the corresponding Service Points connected to the Utilizing Devices”)[ utilizing devices are interpreted as first and second smart appliance and service point are interpreted as intermediate environment capture device],  the operation comprising:
prior to establishing a first communication lock between the intermediate environment capture device and the first smart communication appliance, receiving, to the first smart appliance, a first communication(See para  0058 “Management directives are special communication messages that effect network formation and/or SP configuration, such as: hello.. .”; 0004 “The SPN is ad hoc with respect to the number, location, environment surrounding the Service Points and connection of Utilizing Devices to the Service Points which are embodied in physically mobile nodes”)[ hello directive is interpreted as first communication] having an identification of the environment capture device (see para 0060 “an ID of the recipient SP is used to obtain the SP's internal IP address. Typically, the original sender of the directive is a member SP of the network”) , wherein the identification is received (see para 0038 “, Originator Utilizing Device 600 preferably complies with standard IP network addressing requirements and addresses a communication packet 610 to be sent with the destination IP address of the Destination Utilizing Device”) through one or more other environment capture devices operating on a wireless mesh communication network ( see para 0038 “IP packet 610 is delivered from Utilizing Device 600 to its connected Service Point 605, the Entry SP. Entry SP 605 performs a series of transformations 615 as follows. At 652, the destination address of packet 610 (which is the IP address of the Destination) is used by the Entry SP to retrieve the Port ID of the Terminal SP, i.e. the SP connected to the Destination Utilizing Device.”)[ entry SP and terminal SP are interpreted as other environment capture device]
 	establishing the first communication lock with the intermediate environment capture device  and wherein the first communication lock between the first smart appliance and the intermediate environment capture device forms a first part of the communication path(see para 0009 “providing first and second Utilizing Devices access to each other through the SPN further includes encrypting communications at the Service Point connected to the first Utilizing Device”)[ encrypting is interpreted as communication that is locked between first utilizing device and service point]
	wherein the intermediate environment capture device is configured to establish a second communication lock between the intermediate environment capture device and the second smart appliance, and wherein the second communication lock between the intermediate environment capture device and the second smart appliance forms a second part of the communication path (see  para 000para 0027-0030; see para 0027 “Thus, FIG. 3 shows a plurality of SP's 300(x) forming SPN 350 .. connected to a plurality of Utilizing Devices 330(x) via their Service Ports 320(x).”; see para 0009 “further encrypting .. the communications using a public encryption key of the Service Point connected to the second Utilizing Device). [ encrypting is interpreted as communication that is locked between utilizing device and  the service point]
 	Klemba doesn’t teach receiving a second communication via the wireless mesh communication network, wherein the second communication is configured to initiate retrieval of environment data from the environment capture device, and
wherein the second communication is delivered or more other environment capture devices;
accessing the environment data based at least on the second communication;
sending a third communication via the wireless mesh communication network,

Romanowich teaches receiving a second communication via the wireless mesh communication network, wherein the second communication is configured to initiate retrieval of environment data from the intermediate environment capture device (see para 0092 a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”; see para 91 “In addition, ad-hoc communications may be additionally or alternatively implemented in some applications of the invention.”)[ calling up is interpreted as second communication];
accessing the environment data based at least on the second communication see para 0092 a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera.”; see para 91 “In addition, ad-hoc communications may be additionally or alternatively implemented in some applications of the invention.”)[ video image captured by the camera when user called up the camera is interpreted as capturing is the environment data based on called up interpreted as second communication]
configured to capture a first Image or first video (see para 0092 a user sitting by the pool 1570 may use wireless handheld device 1722-3 to call up the camera 100 which is located in fixture 1565 in ad-hoc mode to receive the video image of the front yard of the house 1500 captured by the camera….In either ad-hoc or infrastructure mode, the wireless handheld device 1722-3 may communicate bi-directionally with the camera.”)
          Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the  accessing environment data based at least on the second communication, wherein the environment data in the system of Gutierrez. The motivation is to display the surveillance video (See Romanowich: para 0082).
Modified Klemba doesn’t teach wherein the second communication is delivered through the or more or more other environment capture devices. wherein the second communication is delivered through wherein , the intermediate capture device is further configured to transmit the environment data to the second smart appliance via the second communication lock. 
see para 0076 “If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages” & Par. 0161 ),
 wherein the second communication is delivered through wherein the intermediate capture device is further configured to transmit the environment data to the second smart appliance via the second communication lock. (see para 0168 “This application employs large mesh-type networks consisting of potentially thousands of LR-WPAN devices linked with sensors. These sensors gather field information.. Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND), which in turn passes it through the network to a central collection device (i.e., NC).”) 
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine capturing temperature in the system of modified Klemba. The motivation is to passes the measured data to its corresponding LR-WPAN device. (Gutierrez:see para 0168).
Modified Romanwich doesn’t teach sending a third communication via the wireless mesh communication network,
wherein the third communication includes the environment data including a second image or video captured by the intermediate environment capture device, wherein the third communication is configured to cause the one or more other environment capture 
Paradiso teaches wherein the networking component is further configured to sending a third communication via the wireless mesh communication network, (see para 0065 “relaying that stored data to a base station, possibly via other sensing nodes”), wherein the third communication includes the second image or video, wherein the third communication is configured to cause the one or more other input capture devices to combine the first image or video and the second image or video into combined image or video to be sent for delivery to the smart appliance through the one or more other environment capture devices (see para 0065 “Each node in the network is capable of storing sensor data from its own sensors and from other sensing nodes when they are nearby, and relaying that stored data to a base station, possibly via other sensing nodes, so that the monitoring station 230 ultimately receives the combined sensing data from all of the nodes in the network”; see para 0184 “different kinds of sensors (e.g. a camera)”)[ since each node can store sensor data from its own sensors and other sensing nodes, and relay the stored data so that monitoring station receives the combined sensing data, it implies  sensor data of own sensor and other sensing nodes being combined and sent to the monitoring device (interpreted to be the smart communication appliance). Para 0184 depicts sensor can be a camera, and it is known in the art that sensor data of the camera sensor is an image, therefore, the stored and combined sensor data in para 0065 is interpreted to be an image data],   wherein the combined image or video corresponds to an effective range that is a distance additive of respective ranges of the input capture device and the one or more other input capture devices (see para 0065 “Each node in the network is capable of .. relaying that stored data to a base station, possibly via other sensing nodes, so that the monitoring station 230 ultimately receives the combined sensing data from all of the nodes in the network”; see para 0061 “Each node communicates with nearby nodes and/or with a nearby base station via a short range wireless link. For example, the node A at 205 which is being carried to a new location by a moving host 206 communicates with its neighboring nodes B and C at 207 and 209 respectively. Node C at 209 is within range of the nodes D at 210 and E at 211. The node D at 210 is near to and communicates with a Bluetooth beacon 203 (one of several) that is coupled by wireless link to a monitoring station 230”)[ Each node communicates with nearby nodes via a short range wireless link is interpreted as presence of effective range between each node and nearby node for communication. When node A communicates with node C and node C is in range to communicate with node D and node D further communicates with monitoring station, it implies there is distance additive of ranges by providing an extended signal transmission for communication or transmitting of data from A to the monitoring station.]
  	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine combination of the first image or video and the second image or video into combined image or video to be sent for delivery to the smart communication appliance through the one or more other input capture devices in the system of modified Gutierrez. The motivation is to obtain efficient coverage of the network. (paradiso: see para 0176)

Regarding claim 31, Modified Gutierrez doesn’t teach the computing appliance is configured to make available to the remote viewing device, via the second network, the portions of the captured data, wherein at least one of the first and second environment capture devices includes a cooling system having a vent and a tow noise cooling fan..
Romanowich teaches the computing appliance is configured to make available to the remote viewing device, via the second network, the portions of the captured data ( see para 0069 “such a command could be in response to video images that are captured by the camera 1100 and transmitted to the remote location for viewing.”; see para 0008 “The camera's output signal may be relayed to a remote monitoring location using a wireless radio frequency ("RF") communications path, such as those complying with wireless IEEE 802.11, analog unlicensed radio bandwidth schemes, cellular telephony protocols, or via a power line signal path.”).
 Thus it would have been obvious to a person with ordinary skills in the art at the time at the time of invention to combine the portion of data was sent, via a cellular network to the smart communication appliance, from the remote device in the system of (See Romanowich: para 0082).
Modified Romanwich doesn’t teach wherein at least one of the first input capture device and the one or more second input capture devices includes a cooling system having a vent and a tow noise cooling fan.
Washington teaches at least one of the first and second environment capture devices includes a cooling system having a vent and a tow noise cooling fan. (see para 0034 “one or more fan cooling mechanism/s (e.g., miniature fan cooling mechanism/s with fan diameter of less than or equal to about 10 millimeters) may be employed to circulate air or other gas within an image sensor chamber…. In the latter case, at least two vent openings may be provided in one or more chamber enclosure component/s to allow a fan cooling”).
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the cooling fan and vent in the image capture device in the system of modified Guiterrez. The motivation is to allow a fan cooling mechanism to circulate gas through the image sensor chamber (Washington: See para 0034)

9.   Claim 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez (US 2004/0233855)  and Romanowich (US 20030210340) in view of Paradiso (US 2006/0046664 A1) and further in view of Gutierrez (US 2004/0233855) and Washington (US 20040169771 A1)

( See para 0010“the encryption key is employed to send a recipient Service Point one or more management directives in a secure and authenticated manner. The management directive incorporates a "liveness" value public key challenge for purposes of authentication.”).
Klemba doesn’t teach wherein at least one of the first and second environment capture devices includes a cooling system having a vent and a tow noise cooling fan.
Washington teaches at least one of the first and second environment capture devices includes a cooling system having a vent and a tow noise cooling fan. (see para 0034 “one or more fan cooling mechanism/s (e.g., miniature fan cooling mechanism/s with fan diameter of less than or equal to about 10 millimeters) may be employed to circulate air or other gas within an image sensor chamber…. In the latter case, at least two vent openings may be provided in one or more chamber enclosure component/s to allow a fan cooling”).
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the cooling fan and vent in the image capture device in the system of modified Klemba. The motivation is to allow a fan cooling mechanism to circulate gas through the image sensor chamber (Washington: See para 0034).

10.      Claims 4, 24, 28 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez (US 2004/0233855)  and Romanowich (US 20030210340) in view of Paradiso (US 2006/0046664 A1) and further in view of Washington (US 20040169771 A1)

Regarding claim 28, Guttierrez doesn’t teach at least a portion of data within the second communication originated at a remote device that is part of a second network that is not the wireless mesh communication network, wherein the remote viewing device is a mobile phone, tablet, laptop, PDA, watch or computing device having a web browser, wherein at least one of the first input capture device and second input capture device includes a cooling system having a vent and a tow noise cooling fan.
 Fleming teaches at least a portion of data within the second communication originated at a remote device that is part of a second network that is not the wireless mesh communication network, wherein the remote device is a mobile phone, tablet, laptop, PDA, watch or computing device having a web browser (see para 0177 “The access engine 203 is also responsible for serving requests for video sample data and event data where such requests are received from one or more of the viewers 2200 via the web server 213”).
 Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the originated from a remote viewing device requesting review of the data input in the system of Gutierrez. The motivation is to send video data by finding a correct video file for a given playback request. (Fleming: See para 0177)
Modified Gutierrez doesn’t teach wherein at least one of the first and second environment capture devices includes a cooling system having a vent and a tow noise cooling fan.
Washington teaches at least one of the first input capture device and second input capture device includes a cooling system having a vent and a tow noise cooling ee para 0034 “one or more fan cooling mechanism/s (e.g., miniature fan cooling mechanism/s with fan diameter of less than or equal to about 10 millimeters) may be employed to circulate air or other gas within an image sensor chamber…. In the latter case, at least two vent openings may be provided in one or more chamber enclosure component/s to allow a fan cooling”).
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the cooling fan and vent in the image capture device in the system of modified Guiterrez. The motivation is to allow a fan cooling mechanism to circulate gas through the image sensor chamber (Washington: See para 0034)

Regarding claims 4, 24, Gutierrez teaches wherein the one or more other input capture devices are configured to communicate, (A) directly with another input capture device (see para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND), which in turn passes it through the network to a central collection device (i.e., NC).”).and (B) directly with the smart communication appliance, to exchange the environment data (see para 0168 “Weather sensors for measuring rainfall, temperature, humidity, and barometric pressure also provide the farmer with valuable information. Each sensor passes the measured data to its corresponding LR-WPAN device (i.e., ND), which in turn passes it through the network to a central collection device (i.e., NC).”).
Gutierrez doesn’t teach exchange control setting data.
See para 0008 “receive command signals from a remote controller to control camera operations such as tilt, pan, and zoom or operational status (e.g., on, off, standby) or send status or other information and data signals to the remote location.”)
 Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine exchanging control setting data in the system of Gutierrez. The motivation is to control in response to a remote control signal received over the communication path from a remote location. (Romanowich: see para 0008)
Modified Gutierrrez doesn’t teach wherein at least one of the first input capture device and the  second environment capture device includes a cooling system having a vent and a tow noise cooling fan.
Washington teaches at least one of the first and second environment capture devices includes a cooling system having a vent and a tow noise cooling fan. (see para 0034 “one or more fan cooling mechanism/s (e.g., miniature fan cooling mechanism/s with fan diameter of less than or equal to about 10 millimeters) may be employed to circulate air or other gas within an image sensor chamber…. In the latter case, at least two vent openings may be provided in one or more chamber enclosure component/s to allow a fan cooling”).
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the cooling fan and vent in the image capture device in the system of modified Guiterrez. The motivation is to allow a fan cooling mechanism to circulate gas through the image sensor chamber (Washington: See para 0034)


Romanowich teaches at least one of the one or more other input capture devices includes a camera configured to obtain optical information or motion-based information from a target environment(See para 0008 “receive command signals from a remote controller to control camera operations such as tilt, pan, and zoom or operational status (e.g., on, off, standby) or send status or other information and data signals to the remote location.”)
 Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine exchanging control setting data in the system of Gutierrez. The motivation is to control in response to a remote control signal received over the communication path from a remote location. (Romanowich: see para 0008)
Modified Gutierrez doesn’t teach wherein at least another one of the first and second environment capture devices includes a cooling system having a vent and a tow noise cooling fan.
Washington teaches at least one of the first and second environment capture devices includes a cooling system having a vent and a tow noise cooling fan. (see para 0034 “one or more fan cooling mechanism/s (e.g., miniature fan cooling mechanism/s with fan diameter of less than or equal to about 10 millimeters) may be employed to circulate air or other gas within an image sensor chamber…. In the latter case, at least two vent openings may be provided in one or more chamber enclosure component/s to allow a fan cooling”).
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the cooling fan and vent in the image capture device in the system of modified Guiterrez. The motivation is to allow a fan cooling mechanism to circulate gas through the image sensor chamber (Washington: See para 0034).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416